                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 LUIS CARRERA SILVA,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:19-CV-164-PPS-MGG

 DR. CHAPCHET and DOREEN
 KASTEN,


                     Defendants.

                                   OPINION AND ORDER

       Luis Carrera Silva, a prisoner without a lawyer, filed a complaint alleging he was

denied proper medical treatment at the Pulaski County Jail while he was a pre-trial

detainee. A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal leadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Silva alleges he had painful pimples on his head, blurry vision, and burning eyes

from August 24, 2017, to March 3, 2019. He alleges he complained repeatedly to Nurse

Doreen Kasten, but she has ignored him. He alleges Nurse Kasten will not provide him
with the necessary diet for his diabetes causing him to feel dizzy. Finally, he alleges Dr.

Chapchet performed surgery on his head on December 19, 2018, without anesthetic.

       “In evaluating the constitutionality of conditions or restrictions of pretrial

detention . . . the proper inquiry is whether those conditions amount to punishment of

the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). In Kingsley v. Hendrickson, 576 U.S.

__, __; 135 S.Ct. 2466 (2015), the United States Supreme Court explained “in the absence

of an expressed intent to punish, a pretrial detainee can nevertheless prevail by

showing that the actions are not ‘rationally related to a legitimate nonpunitive

governmental purpose’ or that the actions ‘appear excessive in relation to that

purpose.’” Kingsley, 135 S.Ct. at 2473 (quoting Bell). Based on these allegations, Silva’s

has stated a claim.

       For these reasons, the court:

       (1) GRANTS Luis Carrera Silva leave to proceed against Nurse Doreen Kasten

for ignoring the painful pimples on his head, his blurry vision, burning eyes, and need

for a diabetic diet from August 24, 2017, to March 3, 2019, in violation of the Fourteenth

Amendment;

       (2) GRANTS Luis Carrera Silva leave to proceed against Dr. Chapchet for

performing surgery on his head on December 19, 2018, without anesthetic in violation

of the Fourteenth Amendment;

       (3) DISMISSES all other claims;




                                              2
       (4) DIRECTS the clerk and the United States Marshals Service, as required by 28

U.S.C. § 1915(d), to issue and serve process with a copy of this order and the Complaint

(ECF 1) on Nurse Doreen Kasten and Dr. Chapchet at the Pulaski County Jail; and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Nurse Doreen Kasten and Dr.

Chapchet to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on March 11, 2019.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
